 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00118-WBS-DB
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $7,520.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
     APPROXIMATELY $7,600.00 IN U.S.
16   CURRENCY, and
17   APPROXIMATELY $7,500.00 IN U.S.
     CURRENCY,
18
                    Defendants.
19
20          It is hereby stipulated by and between the United States of America and potential claimant

21 Deangelo Tines (“claimant”), by and through their respective counsel, as follows:

22          1.      On or about April 23, 2019, claimant filed a claim in the administrative forfeiture

23 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $7,520.00 in U.S.

24 Currency, Approximately $7,600.00 in U.S. Currency, and Approximately $7,500.00 in U.S. Currency

25 (hereafter “defendant currency”), which were seized on February 6, 2019 and February 14, 2019.
26          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

27 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

28 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant
                                                      1
29                                                                         Stipulation and Order to Extend Time

30
 1 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 6 parties. That deadline was July 22, 2019.

 7          4.      By Stipulation and Order filed July 23, 2019, the parties stipulated to extend to October

 8 21, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

12 to November 20, 2019, the time in which the United States is required to file a civil complaint for

13 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

14 currency is subject to forfeiture.

15          6.      Accordingly, the parties agree that the deadline by which the United States shall be

16 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

17 alleging that the defendant currency is subject to forfeiture shall be extended to November 20, 2019.

18 Dated: 10/18/19                                        McGREGOR W. SCOTT
                                                          United States Attorney
19
                                                   By:    /s/ Kevin C. Khasigian
20                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
21

22 Dated: 10/18/19                                        /s/ Stephana Femino
                                                          STEPHANA FEMINO
23                                                        Attorney for potential claimant
                                                          Deangelo Tines
24
                                                          (Signature authorized by phone)
25
26          IT IS SO ORDERED.

27 Dated: October 18, 2019

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
